            Case 2:18-cv-00029-RFB-VCF Document 15 Filed 09/18/20 Page 1 of 4


1

2                                     UNITED STATES DISTRICT COURT
3                                            DISTRICT OF NEVADA
4                                                         ***
5
      PERCEPT TECHNOLOGIES, INC.,
6

7
                              Plaintiff,
                                                             2:18-cv-00029-RFB-VCF
8     vs.                                                    ORDER
9     BEIJING 7INVENSUN TECHNOLOGY CO.
      LTD.,
10
                             Defendant.
11
            Before the Court is Plaintiff’s Motion to Serve Defendant by Alternative Means (ECF NO. 13).
12
            Plaintiff seeks an order permitting Plaintiff to serve the Defendant by alternative, electronic means
13
     – by email.
14
     A.     Background
15
             This is an action by Percept Technologies, Inc. Plaintiff alleges that Defendant has transacted
16
     business in the States of Nevada, and in this judicial district by making, using, selling, or offering to sell
17
     and providing technology and services that violate Percept’s patent. Defendant demonstrated its aGlass
18
     product, the subject of this lawsuit, at the Consumer Electronics Show in Las Vegas, Nevada on January
19
     5 to 8, 2017 and January 9-12, 2018 in Las Vegas, Nevada. Plaintiff states that Defendant is a Chinese
20
     corporation with its principal place of business believed to be in Beijing, China.
21
     B.     Relevant Law
22
            Pursuant to Federal Rule of Civil Procedure 4(m), “[i]f a defendant is not served within 90 days
23
     after the complaint is filed, the court--on motion or on its own after notice to the plaintiff--must dismiss
24
     the action without prejudice against that defendant or order that service be made within a specified time.
25
     But if the plaintiff shows good cause for the failure, the court must extend the time for service for an
            Case 2:18-cv-00029-RFB-VCF Document 15 Filed 09/18/20 Page 2 of 4




1    appropriate period.” The courts determine “good cause” on a case-by-case basis and, at a minimum, good

2    cause means excusable neglect. In re Sheehan, 253 F.3d 507, 512 (9th Cir.2001) (defining “good cause”

3    under Fed. R. Civ. P. 4(m)). To establish good cause, a plaintiff must show “(a) the party to be served

4    received actual notice of the lawsuit; (b) the defendant would suffer no prejudice; and (c) plaintiff would

5    be severely prejudiced if his complaint were dismissed.” Id. Rule (m) does not apply to service in a foreign

6    country under Rule 4(f), 4(h)(2), or 4(j)(1), or to service of a notice under Rule 71.1(d)(3)(A). Here,

7    Defendant is believed to reside in a foreign country. The 90-day rule prescribed under Rule 4(m) does

8    not apply. Lucas v. Natoli, 936 F.2d 432, 432 (9th Cir. 1991) (“We agree with the district court

9    that the plain language of Rule 4(j) makes the 90–day service provision inapplicable to service

10   in a foreign country, and so hold”); Panliant Fin. Corp. v. ISEE3D, Inc., No. 2:12–CV–01376–

11   PMP, 2014 WL 7368847, 5, 999, Slip Copy (D. Nev. Dec. 29, 2014) (“Rule 4(m)’s 90–day limit does

12   not govern service of a foreign defendant”).

13          Federal Rule of Civil Procedure 4(f)(3) provides that: “Unless federal law provides otherwise, an

14   individual…may be served at a place not within any judicial district of the United States… by other means

15   not prohibited by international agreement, as the court orders.” Service of process under Rule 4(f)(3) is

16   neither a last resort nor extraordinary relief. Rio Props., Inc. v. Rio Int'l Interlink, 284 F.3d 1007, 1015

17   (9th Cir. 2002). The alternative method of service must, however, comport with due process. Id. at 1016.

18   Due process requires that a defendant in a civil action be given notice of the action in a manner that is

19   reasonably calculated to apprise the defendant of the pendency of the action and afford the defendant an

20   opportunity to present his or her objections to it. See, e.g., Mullane v. Cent. Hanover Bank & Trust Co.,

21   339 U.S. 306, 314 (1950) (citations omitted). “The notice must be of such nature as reasonably to convey

22   the required information, and it must afford a reasonable time for those interested to make an appearance.”

23   Id. (citations omitted.) “[I]f . . . these conditions are reasonably met, the constitutional requirements are

24   satisfied.” Id. at 314-315 (emphasis added).

25

                                                          2
            Case 2:18-cv-00029-RFB-VCF Document 15 Filed 09/18/20 Page 3 of 4




1           The district court may extend time for service of process retroactively after the 90-day service

2    period has expired. See Mann v. American Airlines, 324 F.3d 1088, 1090 (9th Cir.2003).

3    C.     Analysis

4           Plaintiff’s complaint was filed on January 8, 2018. (ECF No. 1). The deadline to effectuate service

5    of process has passed. Id; Fed. R. Civ. P. 4(m). Plaintiff’s motion does not request an extension to

6    effectuate service of process.

7           In Plaintiff's instant motion, Plaintiff argues that good cause exists because service by email is the

8    only reasonable method of service under the circumstances. Plaintiff has made several attempted services

9    of process on Defendant. On January 29, 2018, Plaintiff attempted service on Defendant at the 2018 CES

10   Conference in Las Vegas, Nevada, but counsel for Defendant claimed service was ineffective and

11   demanded service via the Hague Convention. (ECF No. 13). In May 2018, via the Hague Convention,

12   Plaintiff hired Crowe Foreign Services to attempt service of process on Defendant at Room 622, Block A,

13   Zhongguancun e-plaza, Fortune Centre, Haidian District, Beijing, China 100080. Service of process was

14   not successful. (ECF No. 13-1, page 6).

15          Plaintiff states that a second attempt at service by the Hague Convention would be unreasonably

16   long, expensive, and uncertain. (ECF NO. 13 at page 6).

17          Plaintiff believes that Defendant has already received a copy of the complaint in this matter

18   through its counsel, Jason Xu at White & Case. Plaintiff seeks to effectuate service of process by email

19   on Defendant at the email addresses listed below and on Defendant’s outside counsel, Jason Xu at White

20   & Case.

21          Plaintiff states that following email addresses can be used to contact Defendant:

22          1. business@7invensun.com

23          2. pr@7invensun.com

24          3. overseabusiness@7invensun.com

25

                                                          3
           Case 2:18-cv-00029-RFB-VCF Document 15 Filed 09/18/20 Page 4 of 4




1           4. hr@7invensun.com

2

3           Given the circumstances, the court finds good cause exists for Plaintiff to serve Defendant via

4    email. This alternative method of service meets the due process requirement under Federal Rule of Civil

5    Procedure 4(f)(3). Here, Defendant would also receive the Summons and Complaint via the email

6    addresses listed above and to Defendant’s outside counsel, Jason Xu at White & Case.

7           Accordingly, and for good cause shown,

8           IT IS ORDERED that Plaintiff’s Motion to Serve Defendant by Alternative Means (ECF NO. 13)

9    is GRANTED.

10          DATED this 17th day of September, 2020.
                                                               _________________________
11                                                             CAM FERENBACH
                                                               UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                       4
